Citation Nr: 0609211	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  XC 15 893 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under provisions of 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran served with the Philippine Commonwealth Army from 
December 1941 to March 1942, with the Philippine Guerrillas 
from September 1942 to April 1945, and with the Regular 
Philippine Army from November 1945 to February 1946.  The 
veteran died in August 1991.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The issue of entitlement to Dependency and Indemnity 
Compensation (DIC) under provisions of 38 U.S.C.A. § 1318 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In July 1997, the RO denied the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death.

2.  In an August 2003 communication, the appellant 
effectively requested that her claim for entitlement to 
service connection for the cause of the veteran's death be 
reopened.

3.  Evidence received since the July 1997 RO decision does 
not raise a reasonable possibility of substantiating the 
claim for entitlement to service connection for the cause of 
the veteran's death.



CONCLUSIONS OF LAW

1.  The July 1997 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has not been received to reopen 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2005).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the September 2003 letter, VA informed the 
appellant of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In the September 2003 letter, VA informed the appellant that 
it would obtain the available records in the custody of 
federal departments and agencies and request medical records 
from identified private health care providers.  The September 
2003 letter also directed the appellant to tell the VA about 
any additional information or evidence that she wanted the VA 
to try to get for her in relation to her case.  Thus, the 
letter implicitly notified the claimant that she should 
submit any pertinent evidence in her possession.  In this 
regard, she was repeatedly advised to identify any source of 
evidence and that VA would assist her in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communications was that the claimant must also 
furnish any pertinent evidence she herself may have and that 
the requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that this letter fulfills VA's duties to 
notify the appellant.  The appellant has been notified of the 
evidence needed to substantiate her claim and the avenues 
through which she might obtain such evidence, and of the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  Id.; Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The United States Court of Appeals for Veterans Claims 
recently held that a VCAA notice letter must be provided to a 
claimant before the initial unfavorable decision on a 
service-connection claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In the present case, VCAA notice was 
provided in September 2003 and the initial rating decision 
was issued in December 2003.  Thus, the VCAA notice was 
timely.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

With respect to the issue decided here, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate her claim, but she was not 
provided with notice of the type of evidence necessary to 
establish a rating or effective date.  Despite the inadequate 
notice provided to the appellant on this element, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of this decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In this regard, the Board notes 
that the decision below finding that service connection for 
the cause of the veteran's death is not warranted renders any 
issues regarding a rating or effective date moot.  
The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate her claim, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records, private medical records and VA 
medical records.  As the salient issue is whether new and 
material evidence has been received to reopen the appellant's 
claim, there is sufficient evidence to decide the claim at 
hand.  There is no duty to provide an examination or medical 
opinion absent the receipt of new and material evidence.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

In a July 1997 rating decision, the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death was denied.  This decision is final.  
38 U.S.C.A. § 7105(c).  However, when a claim is the subject 
of a prior final denial, it may nevertheless be reopened if 
new and material evidence is presented or secured.  38 
U.S.C.A. § 5108.  

In August 2003, a written communication from the appellant 
was accepted as a request to reopen her claim of entitlement 
to service connection for the cause of the veteran's death.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Pertinent evidence received prior to the July 1997 rating 
decision included a death certificate showing that the 
veteran died in August 1991, at the age of 70, of congestive 
heart failure; service medical records, which were negative 
for any findings relating to cardiovascular disease, to 
include congestive heart failure and hypertension; and post-
service medical records, which showed that, in addition to 
his congestive heart failure, the veteran was treated for 
hypertension and bronchial asthma just prior to his death or 
decades post-service.  The RO denied the claim, finding that 
the veteran died of congestive heart failure and that there 
was no evidence that this fatal heart disease began during 
service or was otherwise related to service or to his 
service-connected residuals of gunshot wounds to the right 
lumbar region, with Muscle Group II involvement, rated 20 
percent; residuals of gunshot wounds to the right forearm, 
with Muscle Group VII involvement; and a separate 10 percent 
rating for residuals of gunshot wounds to the right lumbar 
region, with Muscle Group XIX involvement.  
Evidence received since the July 1997 rating decision 
includes additional private medical certificates and 
affidavits, some of which are duplicates of evidence already 
of record.  As to the medical certificates and affidavits 
which are new because they were not of record at the time of 
the July 1997 rating decision, none are material as they do 
not tend to show that the veteran's cause of death was in any 
way etiologically related to his active duty service.  None 
of the evidence links the cause of the veteran's death to any 
event, illness or injury during his active duty service.  At 
most, the evidence shows that the veteran suffered from 
several illnesses at the time of his death in 1991, to 
include asthma, hypertension and heart disease.  None of the 
evidence links any of these illnesses to the veteran's active 
duty service over 40 years ago.  As such, the new evidence 
does not raise a reasonable possibility of substantiating the 
appellant's claim.  

As to the appellant's assertion that her husband's death was 
linked to service , to include by way of asthma allegedly 
incurred during service, the private medical statements 
relating to treatment for asthma during the years immediately 
prior to the veteran's death, or decades post-service, do not 
link it to service.  The appellant's argument is cumulative 
with and redundant of arguments made earlier. Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  Moreover, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108 (West 2202).  Just 
as the Board must point to a medical basis other than its own 
unsubstantiated opinion (Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991)), the appellant cannot meet her initial 
burden by relying upon her own, or her representative's, 
opinions as to medical matters.  Nor can the appellant meet 
the 'new and material evidence' burden of 38 U.S.C.A. § 5108 
by relying upon such 'evidence'."  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993), citing Grottveit v. Brown, 5 Vet. App. 
91 (1993).  The appellant may be competent to describe her 
husband's symptoms, but she is not shown to have the 
requisite expertise to offer a medical opinion on the 
diagnosis or etiology of diseases.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Upon review, the appellant has provided no new evidence that 
raises a reasonable possibility of substantiating her claim 
of entitlement to service connection for the cause of the 
veteran's death.  As such, the evidence received since the 
July 1997 rating decision is not new and material as 
contemplated by 38 C.F.R. § 3.156(a) (2005), and provides no 
basis to reopen the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death.  As the preponderance of the evidence is against the 
claim, the doubt doctrine is not for application in the 
instant case.  38 U.S.C.A. § 5107(b); also see generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence having not been received, the 
application to reopen the claim for service connection for 
the cause of the veteran's death is denied.


REMAND

In a May 2004 rating decision, the RO denied the appellant's 
claim of entitlement to DIC under 38 U.S.C.A. § 1318.  In 
June 2004, the appellant submitted a notice of disagreement 
to the May 2004 rating decision.  As of this date, the record 
does not reflect that a statement of the case has been issued 
on this claim.  Appropriate action, including issuance of a 
statement of the case, is therefore necessary with regard to 
this issue.  38 C.F.R. § 19.26 (2005).  The United States 
Court of Appeals for Veterans Claims (Court) has made it 
clear that the proper course of action is to remand such 
matters to the RO.  Manlincon v. West, 12, Vet.App. 238 
(1999).



Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate action, 
including issuance of a statement of the 
case, on the appeal initiated by the 
appellant from the May 2004 rating 
decision denying her claim for DIC under 
provisions of 38 U.S.C.A. § 1318.  The 
appellant should be clearly advised of 
the need to file a timely substantive 
appeal if the appellant wishes to 
complete an appeal as to the issue of 
entitlement to DIC under 38 U.S.C.A. 
§ 1318.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


